Citation Nr: 1143258	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-33 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a lumbar spine disorder and, if so, whether service connection is warranted for the claimed disorder.

2. Entitlement to an evaluation in excess of 60 percent for residuals of a total right knee replacement.

3. Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee.

4. Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1976 to June 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge at an April 2011 hearing conducted at the RO.  A transcript of the hearing is of record.

The Board notes that at the April 2011 Board hearing, the Veteran indicated that his service-connected left ankle disability has increased in severity.  It appears the Veteran is seeking to file an informal claim for an increased rating for this disability.  As such, this issue is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to service connection for a lumbar spine disorder, an increased evaluation for degenerative joint disease of the left knee, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. A March 2006 rating decision denied the Veteran's claim of entitlement to service connection for a back disorder.  The Veteran was notified of his appellate rights, but did not complete an appeal of this rating decision.

2. Evidence received since the March 2006 rating decision is not cumulative of the evidence of record at the time of the March 2006 denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disorder and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. At the April 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he desires to withdraw the issue of entitlement to an increased evaluation for residuals of a total right knee replacement.


CONCLUSIONS OF LAW

1. The March 2006 rating decision which denied the Veteran's claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the March 2006 rating decision in connection with the Veteran's claim of entitlement to service connection for a lumbar spine disorder is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3. The criteria for withdrawal of an appeal of entitlement to an increased evaluation for residuals of a right knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's application to reopen a claim of service connection for a lumbar spine disorder, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

I. New and Material Evidence

The RO initially denied the Veteran's claim of service connection for a back disorder in March 2006.  The RO considered service treatment records, post-service private treatment records and reports, and the report of a September 2005 VA examination, which found the Veteran's low back condition is not secondary to his service-connected right knee disorder.  The RO determined that service connection for a back disorder was not warranted because the evidence did not indicate the Veteran's lumbar spine disorder is etiologically related to his active service or to service-connected disabilities.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in March 2006.  He did not complete an appeal of this decision.  Thus, it is final. 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2011).

However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108. 

To reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The evidence received since the March 2006 rating decision includes further private treatment records and the transcript of the April 2011 Board hearing.  Significantly, the Veteran testified that his private physician has offered an opinion that his current lumbar spine disorder is secondary to his service-connected bilateral knee disorders.  Furthermore, the Veteran testified that he injured his back in the same in-service injury in which he injured his right knee.  As noted above, the RO found no evidence of an etiological link between the Veteran's lumbar spine disorder and either his active service or service-connected right knee disorder.

The Board concludes that the Veteran's April 2011 testimony, and the assertions made therein, constitutes new and material evidence with respect to the issue of service connection for a lumbar spine disorder.  It was not previously of record at the time of the March 2006 rating decision.  Further, the Veteran's testimony is not cumulative of prior records because provides an indication that the Veteran's current lumbar spine disorder is etiologically related to his active service or to his service-connected disabilities.  Previously, the record contained no such current evidence.  The evidence, presumed credible for the purposes of reopening a previously disallowed claim, is therefore relevant and probative and raises a reasonable possibility of substantiating the claim.  The Veteran's testimony bears substantially upon the specific matters under consideration as it relates to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.  Consequently, the Veteran's claim of entitlement to service connection for a lumbar spine disorder is reopened.

II. Increased Evaluation

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran testified at the April 2011 Board hearing has withdrawn the appeal of an increased evaluation for residuals of a total right knee replacement and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

New and material evidence having been submitted, the claim of service connection for a lumbar spine disorder is reopened; to this extent only, the claim is granted.

The issue of entitlement to an increased evaluation for residuals of a total right knee replacement is dismissed.


REMAND

The Veteran asserts entitlement to service connection for a lumbar spine disorder.  While the Veteran has indicated he believes this condition is secondary to his service-connected bilateral knee and left ankle disabilities, the Board observes the Veteran has also asserted he injured his back in service and, as such, direct service connection may be warranted.  See, e.g., April 2011 Board hearing transcript.

The record includes the report of a September 2005 VA examination which yielded a diagnosis of lumbar strain with mild degenerative changes at L4-L5.  After reviewing the claims file, the VA examiner opined that the Veteran's low back condition "is not secondary to [his] service connected right knee condition."  No rationale was provided for this opinion, nor was an opinion offered regarding direct service connection. 

As the September 2005 VA examination report does not address direct service connection, and also does not provide an adequate rationale for secondary service connection, the Veteran must be provided a new VA examination to determine whether his current lumbar spine disability is etiologically related to his active service or is secondary to his service-connected disabilities.  38 C.F.R. § 3.159(c)(4).

The Board further notes that the Veteran testified in April 2011 that his private physician has opined that his lumbar spine disability is due to his service-connected bilateral knee disabilities.  However, it is unclear from the Veteran's testimony whether such an opinion was provided in written form.  This opinion has not been provided for inclusion into the record.  As such, on remand, the Veteran should be afforded an opportunity to submit this opinion for consideration.

In light of the Veteran's April 2011 testimony, the Board finds that the issue of entitlement to a total disability evaluated based upon individual unemployability (TDIU) due to service-connected disabilities has been raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); see also Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record).  However, as the record remains unclear as to the severity of the Veteran's service-connected left knee disability, and whether the Veteran's service-connected disabilities render him unable to secure or maintain gainful employment, on remand, the Veteran must be provided a new VA examination and the issue of entitlement to TDIU must be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to submit any written etiological opinion(s) provided by his private physician in relation to his claim of entitlement to service connection for a lumbar spine disorder.  An appropriate period of time should be allowed for a response.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and etiology of any lumbar spine disorder.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a) Is it at least as likely as not (i.e., probability of 50 percent) that any current lumbar spine disorder is etiologically related to the Veteran's active military service?  The examiner should specifically comment on the Veteran's assertion of an in-service back injury.

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current lumbar spine disorder is proximately due (caused by) to the Veteran's service-connected bilateral knee and left ankle disabilities?

(c) If the answer to (b) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current lumbar spine disorder has been aggravated beyond its normal progression by the Veteran's service-connected bilateral knee and left ankle disabilities?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of lumbar spine disability (i.e., a baseline) before the onset of the aggravation. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completion of the foregoing, readjudicate the claim of service connection.  

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following:

(a) The examiner should provide specific findings as to the range of motion of the left knee.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion, and to what extent such pain limits the Veteran's functional range of motion of the left knee.  The examiner should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's left knee disability. If observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.

(b) After considering the Veteran's documented medical history, the examiner should identify all impairments associated with the Veteran's left knee disability, including any instability, dislocation or removal of the semilunar cartilage or impairment of the tibia and fibula.

5.  Following readjudication of the Veteran's claim for a lumbar spine disorder, the Veteran's claims file is to be reviewed by a VA examiner and an opinion is to be offered as to whether it is at least as likely as not that the Veteran is unable to follow substantially gainful employment due solely to his service-connected disabilities.  The Veteran's service-connected disabilities are:  residuals of a total knee replacement, right, rated 60 percent; a left ankle disability, 20 percent; right ankle, 10 percent; and left knee, 10 percent.  The examiner should be notified as to whether service connection for a back disability has been granted.  If it is determined that a physical examination of the Veteran is necessary in order to render this opinion, one is to be arranged.

6.  After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


